Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending.

Claim Objections
In view of the amendments to the claims, the previous objections to claims 1-22 are hereby withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 1-15, 19, and 21 under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.
On page 10 of the remarks, the applicant argues that “the structure shown in figure 22 [of Nakagawa] differs fundamentally from the claimed structure of claim 1 in that the vertical ridges 71 which form the birefringence “plate” 72 are formed by photolithography and etching, not simply by etching, and therefore do not extend through a portion of a thickness of the 
The examiner respectfully disagrees.

    PNG
    media_image1.png
    436
    669
    media_image1.png
    Greyscale
First, figure 22 of Nakagawa was not cited by the examiner in the rejection of 7/21/2021. The examiner cited figure 25 which clearly illustrates angled columnar projections rather than the fin-like ridges of figure 22. See Figure 25, which is reproduced below.
Second, the examiner previously acknowledged that Nakagawa does not specifically disclose that the substrate includes an integral portion forming the plurality of angled columnar features. Lebby is combined with Nakagawa, not to teach angled columnar projections, but rather to teach that the etching of angled features can be performed in a substrate rather than in a material that is layered above a substrate.

Never the less, one of ordinary skill in the art would have found it obvious to make the angled columnar projections of Nakagawa (see Fig. 25) via a manufacturing technique as taught by Lebby in order to obtain the angled columnar projections extending through a portion of a thickness of the substrate.

On page 11, the applicant argues that the grooves of Lebby (see Fig. 1) are nothing like the “angled columnar projections” set forth in independent claim 1.
The examiner respectfully disagrees.
The rejection did not assert that the grooves of Lebby are “angled columnar projections”. Rather, Nakagawa was relied upon to teach the “angled columnar projections” (see above).
Lebby teaches the formation of angled features in the body of a substrate, where the material remaining between the etched grooves is equivalent to projections. Thus Lebby can be combined with Nakagawa to show that it would have been obvious to form the “angled columnar projections” of Nakagawa such that they extend partially into a thickness of a substrate.

On page 12, the applicant argues that Evans is similar to Lebby and thus does not suggest forming “angled columnar projections” within a thickness of a substrate.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2004/0095535) of record (hereafter Nakagawa), in view of Lebby et al. (US 5,116,461) of record (hereafter Lebby).
Regarding claim 1, Nakagawa discloses a waveplate comprising: a substrate forming an optic; a plurality of angled columnar features on a surface thereof; the plurality of angled columnar features further being aligned parallel with a directional plane formed non-parallel to a reference plane, the reference plane being normal to a surface of the substrate; and a metasurface forming a birefringent metasurface (see at least Fig. 25 and paragraph [0114], where 66 is a substrate and 81 are angled columnar features, which form a metasurface since the size and intervals of the features is much smaller than the wavelength of incident light, both of which form a birefringent O-plate), and wherein the waveplate can be formed by an etching process (see at least paragraph [0114]).

However, Lebby teaches a diffraction grating comprising a substrate, the substrate including an integral portion forming a plurality of angled features that are formed by an etching process, the plurality of angled columnar features extending partially into a thickness of the substrate (see at least Fig. 1, the abstract, and Col. 2, lines 20-38, where optical medium 13 is a substrate and angled trenches 16 are the angled features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveplate of Nakagawa to include the teachings of Lebby so that the substrate includes an integral portion forming the plurality of angled columnar features, the plurality of angled columnar features forming a metasurface that extends partially into a thickness of the substrate, for the purpose of simplifying the waveplate by needing only a single layer of material and of strengthening the waveplate by not needing a bonded surface between a substrate and the columnar features.

Regarding claim 2, Nakagawa as modified by Lebby discloses all of the limitations of claim 1.
Nakagawa also discloses that the waveplate comprises a quarter waveplate (see at least Fig. 22 and paragraphs [0110]-[0111], where the waveplate can be a quarter wave plate).

Regarding claims 8-11, Nakagawa as modified by Lebby discloses all of the limitations of claim 1.
Nakagawa also discloses that the height of the columnar features to adjust the retardation in accordance with the primary color of incident light (see at least Fig. 25 and paragraph [0114]).
Nakagawa as modified by Lebby does not specifically disclose that the plurality of angled columnar features each have a length of at least 2λ, of 2λ to 4λ, of about 1 µm, or of about 1.5λ, where λ is a wavelength of an optical signal passing through the waveplate.
When taken in combination with the angle of the columnar features, the length of the columnar features determines their height.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the plurality of angled columnar features each having a length of at least 2λ, of 2λ to 4λ, of about 1 µm, or of about 1.5λ, where λ is a wavelength of an optical signal passing through the waveplate include adjusting the retardation in accordance with the primary color of incident light (see at least paragraph [0114] of Nakagawa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa as modified by Lebby so that the plurality of angled columnar features each have a length of at least 2λ, of 2λ to 4λ, of about 1 µm, or of about 1.5λ, where λ is a wavelength of an optical signal passing 

Regarding claim 12, Nakagawa as modified by Lebby discloses all of the limitations of claim 1.
Nakagawa also discloses that the plurality of angle columnar features comprise a plurality of angled columnar projections forming an integral portion of the substrate (see at least Fig. 25).

Regarding claim 13, Nakagawa as modified by Lebby discloses all of the limitations of claim 1.
Lebby also teaches that the plurality of angled columnar features comprise a plurality of angled columnar recesses forming an integral portion of the substrate (see at least Fig. 1, where the angled columnar features are etched into the substrate, thus forming recesses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveplate of Nakagawa as modified by Lebby to include the further teachings of Lebby so that the plurality of angled columnar features comprise a plurality of angled columnar recesses forming an integral portion of the substrate for the purpose of substituting one known columnar structure for another in order to obtain predictable results such as the desired refractive index since the proportion of substrate material to air in the waveplate will vary depending on whether the columnar features are projections or recesses.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2004/0095535) of record (hereafter Nakagawa), in view of Lebby et al. (US 5,116,461) of record (hereafter Lebby) as applied to claim 2 above, and further in view of Hu et al. (“A simple method to measure the thickness and order number of a wave plate”, July 2013) of record (hereafter Hu).
Regarding claim 3, Nakagawa as modified by Lebby discloses all of the limitations of claim 2.
Nakagawa also discloses that the metasurface forms a retardation layer (see at least paragraphs [0111] and [0116]).
Nakagawa as modified by Lebby does not specifically disclose that a two axis index difference is defined by Δn; and a thickness “L” of the retardation layer is defined by: L = λ/(4∙Δn).
However, Hu teaches that for a wave plate the formula for the optical path difference ΔL is ΔL = (ne – no)d = mλ ± λ/4, where ne and no are refractive indices and d is the thickness (see at least section 1 – introduction, pages 1167-1168 and formula (1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wave plate of Nakagawa as modified by Lebby to include the teachings of Hu so that a two axis index difference is defined by Δn; and a thickness “L” of the retardation layer is defined by: L = λ/(4∙Δn) for the purpose of using the known relationship between the refractive indices and the thickness in setting an optical path difference to a desired value, in this case λ/4 (quarter wave plate).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2004/0095535) of record (hereafter Nakagawa), in view of Lebby et al. (US 5,116,461) of record (hereafter Lebby) as applied to claim 1 above, and further in view of Williamson et al. (US 5,212,593) of record (hereafter Williamson).
Regarding claim 4, Nakagawa as modified by Lebby discloses all of the limitations of claim 1.
Nakagawa also discloses that the material of the waveplate is a dielectric (see at least paragraph [0114], where the pillars are dielectric).
Lebby also teaches that the material of the diffraction grating can be glass (see at least Col. 2, lines 35-38).
Nakagawa as modified by Lebby does not specifically disclose that the waveplate is comprised of fused silica glass.
However, Williamson teaches a quarter wave plate that comprises fused silica glass (see at least Col. 5, line 38, where claim 12 includes a quarter wave plate made from fused silica glass).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveplate of Nakagawa as modified by Lebby to include the teachings of Williamson so that the waveplate is comprised of fused silica glass for the purpose of substituting a known material in order to obtain predictable results such as having a material that is dielectric, optically transparent, and has physical desirable physical properties such as hardness and strength.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2004/0095535) of record (hereafter Nakagawa), in view of Lebby et al. (US 5,116,461) of record (hereafter Lebby) as applied to claim 1 above, and further in view of Sugawara et al. (US 2020/0284964) of record (hereafter Sugawara).
Regarding claim 5, Nakagawa as modified by Lebby discloses all of the limitations of claim 1.
Nakagawa as modified by Lebby does not specifically disclose that the plurality of angled columnar features each extend at an angle θ of between 60° and 75° relative to the reference plane.
However, Sugawara teaches a birefringent layer comprising oblique columnar structures extending at an angle between 60° and 80° from the normal of the substrate (see at least Fig. 2, the abstract, and paragraphs [0026]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveplate of Nakagawa as modified by Lebby to include the teachings of Sugawara so that the plurality of angled columnar features each extend at an angle θ of between 60° and 75° relative to the reference plane for the purpose of varying the retardance of the waveplate.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2004/0095535) of record (hereafter Nakagawa), in view of Lebby et al. (US 5,116,461) of record (hereafter Lebby) as applied to claim 1 above, and further in view of Hirota (US 2013/0286480) of record (hereafter Hirota).
Regarding claims 6 and 7, Nakagawa as modified by Lebby discloses all of the limitations of claim 1.
Nakagawa as modified by Lebby does not specifically disclose that the plurality of angled columnar features each extend at an angle θ of between 50° and 60° or about 40° relative to the reference plane.
However, Hirota teaches a retardation plate comprising oblique columns whose tilt angle can be adjusted (see at least Fig. 2 and paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveplate of Nakagawa as modified by Lebby to include the teachings of Hirota so that the angle of the columnar features can be adjusted for the purpose of varying the retardance of the waveplate (see at least paragraph [0060] of Hirota).
Nakagawa as modified by Lebby and Hirota does not specifically disclose that the plurality of angled columnar features each extend at an angle θ of between 50° and 60° or about 40° relative to the reference plane.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the plurality of angled columnar features each extending at an angle θ of between 50° and 60° or about 40° relative to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa as modified by Lebby and Hirota so that the plurality of angled columnar features each extend at an angle θ of between 50° and 60° or about 40° relative to the reference plane for the purpose of varying the retardation of the waveplate (see at least paragraph [0060] of Hirota).	
	
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2004/0095535) of record (hereafter Nakagawa), in view of Lebby et al. (US 5,116,461) of record (hereafter Lebby) and Hirota (US 2013/0286480) of record (hereafter Hirota).
Regarding claim 14, Nakagawa discloses a waveplate for receiving an optical signal, the waveplate comprising: a substrate forming an optic; a metasurface formed on a surface of the substrate, the metasurface including a plurality of angled, columnar features, the angled columnar features being in a generally uniform grid-like pattern, the plurality of angled columnar features being aligned parallel with a direction plane defined by an angle θ relative to a reference plane, the reference plane being normal to a surface of the substrate; and the metasurface forming a birefringent metasurface (see at least Fig. 25 and paragraph [0114], where 66 is a substrate and 81 are angled columnar features, which form a metasurface since the size and intervals of the features is much smaller than the wavelength of incident light, both of which form a birefringent O-plate), wherein the waveplate can be formed by an etching process (see at least paragraph [0114]), and wherein it is possible to adjust the retardation in 
Nakagawa does not specifically disclose that the substrate includes an integral portion forming a metasurface formed on an exposed surface thereof, and extending partially into a thickness of the substrate, the metasurface including a plurality of angled columnar features formed using a portion of the substrate; that the angled columnar features have a length of between 1.5λ and 4λ, where λ is a wavelength of the optical signal passing through the waveplate; and that the angle θ is between 40° and 75° relative to the reference plane.
However, Lebby teaches a diffraction grating comprising a substrate, the substrate including an integral portion forming a plurality of angled features, extending partially into a thickness of the substrate, that are formed by an etching process (see at least Fig. 1, the abstract, and Col. 2, lines 20-38, where optical medium 13 is a substrate and angled trenches 16 are the angled features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveplate of Nakagawa to include the teachings of Lebby so that the substrate includes an integral portion forming a metasurface formed on an exposed surface thereof, and extending partially into a thickness of the substrate, the metasurface including a plurality of angled columnar features formed using a portion of the substrate for the purpose of simplifying the waveplate by needing only a single layer of material and of strengthening the waveplate by not needing a bonded surface between a substrate and the columnar features.

However, Hirota teaches a retardation plate comprising oblique columns whose shape can be adjusted, such as the height and tilt angle (see at least Fig. 2 and paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveplate of Nakagawa as modified by Lebby to include the teachings of Hirota so that the shape of the columnar features can be adjusted for the purpose of varying the retardance of the waveplate (see at least paragraph [0060] of Hirota).
Nakagawa as modified by Lebby and Hirota does not specifically disclose that the angled columnar features have a length of between 1.5λ and 4λ, where λ is a wavelength of the optical signal passing through the waveplate; and that the angle θ is between 40° and 75° relative to the reference plane.
When taken in combination with the angle of the columnar features, the length of the columnar features determines their height.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the angled columnar features having a length of between 1.5λ and 4λ, where λ is a wavelength of an optical signal passing through the waveplate, and the angle θ being between 40° and 75° relative to the reference 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakagawa as modified by Lebby so that the angled columnar features have a length of between 1.5λ and 4λ, where λ is a wavelength of the optical signal passing through the waveplate; and that the angle θ is between 40° and 75° relative to the reference plane for the purpose of adjusting the retardation in accordance with the primary color of incident light (see at least paragraph [0114] of Nakagawa and paragraph [0060] of Hirota).

Regarding claim 15, Nakagawa as modified by Lebby and Hirota discloses all of the limitations of claim 14.
Nakagawa also discloses that the angled, columnar features comprise at least one of angled, columnar projections or angled, columnar recesses, which form an integral portion of the substrate (see at least Fig. 25, where the angled columnar features are angled columnar projections).

Claims 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 10,690,821) of record (hereafter Evans), in view of Nakagawa (US 2004/0095535) of record (hereafter Nakagawa).
Regarding claim 16, Evans discloses a method for forming a slanted grating, the method comprising: providing a substrate (see at least Figs. 4A and 7, where optical grating layer 407 is 
Evans does not specifically disclose that the angled features are angled columnar features that form a birefringent waveplate with a birefringent metasurface.
However, Nakagawa teaches a method of forming a birefringent waveplate with a birefringent metasurface comprising etching to form a plurality of angled columnar features (see at least Fig. 25 and paragraph [0114], where the pillars 81 are the angled columnar features can be formed by etching, the pillars forming a birefringent metasurface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Evans to include the teachings of Nakagawa so that the angled features are angled columnar features that form a birefringent waveplate with a birefringent metasurface for the purpose of using a known method of Evans to produce a desired product such as the waveplate of Nakagawa.

Regarding claim 17, Evans as modified by Nakagawa discloses all of the limitations of claim 16.
Evans also discloses that removing select material portions from the substrate to form the angled, columnar features comprises removing select material portions to form a plurality 

Regarding claim 18, Evans as modified by Nakagawa discloses all of the limitations of claim 16.
Evans also discloses that removing select material portions from the substrate to form the angled columnar features comprises removing select material portions to form a plurality of angled, columnar recesses within a portion of the substrate (see at least Figs. 5, 6, 8, and 9, where the space between the angled structures 512 and 612 are angled columnar recesses within a portion of the substrate).

Regarding claim 19, Evans as modified by Nakagawa discloses all of the limitations of claim 16.
Evans as modified by Nakagawa does not specifically disclose that removing the select material portions further comprises creating each said one of the plurality of angled columnar features with a length of between 1.5λ and 4λ of a wavelength λ of an optical signal passing through the waveplate.
When taken in combination with the angle of the columnar features, the length of the columnar features determines their height.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of creating each said one of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Evans as modified by Nakagawa so that the method comprises creating each said one of the plurality of angled columnar features with a length of between 1.5λ and 4λ of a wavelength λ of an optical signal passing through the waveplate for the purpose of adjusting the retardation in accordance with the primary color of incident light (see at least paragraph [0114] of Nakagawa).

Regarding claim 20, Evans as modified by Nakagawa discloses all of the limitations of claim 16.
Evans also discloses that using a material removal process comprises using one of a reactive ion etching (RIE ) process or a reactive ion beam etching (RIBE) process (see at least Figs. 3A and 3B and Col. 6, lines 21-42, where the etching is performed with a reactive ion beam).

Regarding claim 22, Evans as modified by Nakagawa discloses all of the limitations of claim 16.
Evans also discloses that creating a mask comprises forming a mask layer of material on the outer surface of the substrate and creating nano-voids in the mask layer of material (see at .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 10,690,821) of record (hereafter Evans), in view of Nakagawa (US 2004/0095535) of record (hereafter Nakagawa) as applied to claim 16 above, and further in view of Hirota (US 2013/0286480) of record (hereafter Hirota).
Regarding claim 21, Evans as modified by Nakagawa discloses all of the limitations of claim 16.
Evans also discloses that creating a mask comprises depositing nano-particles on the outer surface of the substrate (see at least Fig. 4B and Col. 7, lines 36-53, where the hardmask 410 is formed from titanium nitride deposited via a chemical vapor deposition process, thus the titanium nitride is understood to be deposited as nano-particles), wherein the pitch of the mask determines the pitch of the angled columnar features (see at least Figs. 5, 6, 8, and 9).
Evans as modified by Nakagawa does not specifically disclose that the mask is imparted with a wavelength shorter than a wavelength λ of an optical signal passing through the waveplate.
However, Hirota teaches a retardation plate comprising oblique columns where the pitch (wavelength imparted to the mask) can be adjusted (see at least Fig. 2 and paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Evans as modified by 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the pitch of the mask being shorter than a wavelength λ of an optical signal passing through the waveplate include designing a waveplate with a particular retardation at a particular wavelength.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Evans as modified by Nakagawa and Hirota so that the pitch of the mask is shorter than a wavelength λ of an optical signal passing through the waveplate for the purpose of designing a waveplate with a particular retardation at a particular wavelength.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
12/28/2021